DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479, hereinafter ‘Bell ‘479’), Anders et al. (US 5958483, hereinafter ‘Anders’), and Bell (US 8944684, hereinafter ‘Bell ‘684’).
Jaffee discloses an excrement treatment material, comprising: a plurality of granules for treating excrement (Abstract); and 5a packaging bag where the plurality of 
However, Bell ‘479 teaches a similar partitioned packaging bag wherein the first space is surrounded by a first part of the packaging bag and the partition member, the first part being above the partition member, the second space is surrounded by a second part of the packaging bag and the partition member, the second part being below the partition member, and an upper end of the partition member is spaced apart from an upper end of the packaging bag (see Figs. 1-9), the partition member comprises a body portion constituting a boundary between the first space and the second space, and a fixed portion that is for fixing the partition member to an inner face of the packaging bag, the body portion has a bag like shape comprising a bottom face and a side face, the partition member comprises a plurality of the holes, and the plurality of the holes are in the bottom face but not the side face (see annotated Figure below).

    PNG
    media_image1.png
    690
    385
    media_image1.png
    Greyscale





At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the partition panel with perforations taught by Bell ‘479 to the bag used to store the granules taught by Jaffee, in order to prevent the dust/debris from contaminating the remaining portions of the granules when the contents is poured out as taught by Anders (col. 5, ll. 6-8 and 28-31).
Additionally, while the Bell ‘479 reference shows the bottom face above the side faces of the body portion of the partition member, it is noted that the flexible bottom face is moveable and in use would likely sag below the attachment point of the side faces due to the weight of the contents of the bag pressing down on the partition member due to gravity. Further, the Bell ‘684 teaches a similar packaging bag wherein the partition member side faces are attached above the bottom face (see Fig. 2B) in the claimed orientation.
Because Jaffee as modified above and Bell ‘684 both teach partition panels for dispensing packaging, it would have been obvious to one of ordinary skill in the art to substitute the mounting arrangement of the partition panel taught by Bell ‘684 with the side faces above the bottom face for the mounting arrangement of the partition panel 
Jaffee as modified above further results in a device wherein a volume of the second space is smaller than a volume of the first space (see Bell ‘479 Figs. 6, 9); the volume of the second space is 20% or less of the volume of the first space (see Bell ‘479 Figs. 6, 9); 20 the packaging bag is provided with an opening mouth for opening the packaging bag, and the packaging bag is configured such that by opening the packaging bag from the opening mouth, among the first space and the second space, only 25the first space is opened (when viewed in combination); a mouth of the body portion extends in a plane perpendicular 25to a vertical direction of the packaging bag (see Bell ‘479 Figs. 6, 9).
Jaffee as modified above further results in a device wherein15 the fixed portion is provided standing perpendicularly from a periphery of the body portion, and is adhered to the inner face of the packaging bag (see Bell ‘479 Fig. 1); 20an entirety of the fixed portion is adhered to the inner face of the packaging bag (see Bell ‘479 Fig. 1).  
Regarding claim 18, Jaffee as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose multiple sheet construction as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Jaffee as modified above bags out of multiple sheets as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479, hereinafter ‘Bell ‘479’), Anders et al. (US 5958483, hereinafter ‘Anders’), and Bell (US 8944684, hereinafter ‘Bell ‘684’) as applied to claim 1 above, and further in view of Martensson (US 5779894).
Jaffee as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the body portion shape monotonously decreasing in size as claimed.
However, Martensson teaches a similar bag-in-bag filtering apparatus wherein a diameter of the body portion decreases monotonously from a mouth of the body portion toward the bottom face (see Fig. 3) 
It would have been an obvious matter of design choice to make the different portions of the body portion of whatever form or shape was desired or expedient including monotonously tapering in diameter as taught by Martensson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

6.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Jaffee et al. (US 6089190, hereinafter ‘Jaffee’) in view of Bell (US 5709479, hereinafter ‘Bell ‘479’), Anders et al. (US 5958483, hereinafter ‘Anders’), and Bell (US 8944684, hereinafter ‘Bell ‘684’) as applied to claim 1 above, and further in view of Takagi et al. (US 2017/0202175, hereinafter ‘Takagi’).

However, Takagi teaches an excrement treatment material wherein the granules each have a granular core portion (6), and a coating19 portion that covers the core portion (7, 8) and the core portion and the coating portion both have an organic 5substance as a main material (para 0041, 0042).  
Because Jaffee as modified above and Takagi both excrement treatment materials, it would have been obvious to one of ordinary skill in the art to substitute the multi-layered granules taught by Takagi for the simple granules taught by Jaffee as modified above to achieve the predictable result of treating excrement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the multi-layered granules taught by Takagi for the simple granules taught by Jaffee as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
7.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/           Primary Examiner, Art Unit 3734                                                                                                                                                                                             

February 21, 2022